DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (U.S. Publication 2014/0375686) in view of Antonyuk (U.S. Publication 2013/0215148). 

As to claims 1 and 9, Sakamoto discloses a display method comprising:
causing a terminal apparatus to acquire marker information representing a characteristic of a marker (fig. 14, elements s015-s017; p. 6, sections 0124-0130; marker information, including marker ID and keyword characteristics, is acquired);
causing the terminal apparatus to generate association information that associates a display target image with the marker information (fig. 12; fig. 18a; fig. 18b; p. 6, section 0132; based on the marker ID and keyword, an application display image is associated with a position based on the marker position);
causing a detection apparatus to detect the marker disposed on a display surface (fig. 14, elements s015-s017; p. 3, section 0055; p. 6, sections 0124-0130; an image of a whiteboard display surface is taken and a marker is detected from it);
causing a display apparatus to extract the characteristic of the detected marker and identify an image associated with the marker based on the marker information corresponding to the extracted characteristic and the association information (fig. 14, elements s015-s017; p. 6, sections 0123-0132; marker information, including marker ID and keyword characteristics, is extracted from an image of the marker; an image displayed by an associated application is identified and displayed; the mobile information terminal can be seen as part of the overall display apparatus);

and causing the display apparatus to display the identified image in the determined display position (fig. 12; fig. 18a; fig. 18b; p. 6, section 0132; the image is displayed in the correct position).
Sakamoto does not disclose, but Antonyuk does disclose causing the detection apparatus to detect a rotation of a detected marker at a center point of the detected marker relative to a position of the display surface (fig. 1a; fig. 11a; fig. 11b; p. 4, section 0073; p. 4, section 0075-p. 5, section 0076; p. 9, section 0123-0124; p. 12-13, section 0163; p. 13, section 0172-p. 14, section 0173; a user rotates a marker object and rotation is detected about an x, y, or z axis, any of which would pass through the center of the marker; the rotating object has a relative position on the display surface determined by a position mapping rule) by performing coordinate conversion of imaging coordinates corresponding to where the rotated marker is positioned relative to the position of the display surface (p. 4, section 0075-p. 5, section 0076; p. 13, sections 0169-0170; the xy coordinates of the marker are mapped/converted to a relative display position for showing a rectangular box or other graphic, using a position mapping rule) and causing the display apparatus to change a dimension of the identified image that is displayed on the display surface in accordance with the determined orientation of the detected marker (p. 9, section 0124; the rotation is used to scale an image’s dimensions). The motivation for this is to enable a user to manipulate content with more 

As to claims 2 and 10, Sakamoto discloses wherein the terminal apparatus acquires image data based on which the image is formed and generates the association information that associates the acquired image data with the marker information (p. 3, section 0055; p. 3, sections 0060-0062; the marker ID is associated with a keyword, which is associated with an application; the unit associates the execution screen of the application with the identified marker and position of the identified marker).

As to claims 3 and 11, Sakamoto discloses wherein the display apparatus acquires the marker information corresponding to the extracted characteristic of the marker (fig. 14, elements s015-s017; p. 6, sections 0124-0132; marker information, including marker ID and keyword characteristics, is extracted from an image of the 

As to claims 4 and 12, Sakamoto discloses wherein the detection apparatus captures an image of the display surface to generate a captured image, and the display apparatus detects the marker in the generated captured image, extracts the characteristic of the marker, and detects the position of the marker (fig. 14; fig. 18a; p. 3, section 0055; p. 6, sections 0123-0132; p. 8, section 0172; the camera captures an image of a display whiteboard, detects the marker, determines marker ID and associated image data, and calculates the position of the marker).

As to claims 6 and 14, Sakamoto discloses wherein the terminal apparatus acquires the marker information from a captured image containing an image of the marker (fig. 14, element s011; p. 6, sections 0124-0128; a captured camera image is analyzed to recognize marker information).



As to claims 8 and 16, Sakamoto discloses wherein the marker contains an image code, and the marker information contains information on a decoded code of the image code (p. 3, section 0055; marker identification information is determined from a decoded barcode or QR code, either of which would read on an “image code”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Antonyuk and further in view of Yamashita (U.S. Publication 2015/0262013).

As to claims 5 and 13, Sakamoto does not explicitly disclose, but Yamashita does disclose wherein the display apparatus detects movement of the marker based on a plurality of the generated captured images, and the display apparatus determines at least one of the position where the image is displayed and a size of the displayed image based on the detected movement of the marker (p. 1, section 0011; p. 2, sections 0030-0034; p. 2, section 0040; position of the marker is determined in each of a plurality of frames, which would indicate movement if the frames are non-identical; an image is added to the display in a location corresponding to position of the marker). The motivation for this is to update marker position. It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AARON M RICHER/           Primary Examiner, Art Unit 2612